Citation Nr: 0014246	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The veteran requested a hearing before a member of the Board 
at the RO on a December 1998 substantive appeal.  In May 1999 
the veteran gave testimony before a hearing officer at the 
RO.  By letter in November 1999, the veteran's representative 
reported that the veteran wished to withdraw his request for 
a hearing before a member of the Board.  Accordingly, the 
veteran's claim is ready for appellate consideration by the 
Board.
 

FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1998).

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Service incurrence of certain chronic diseases, including 
organic disease of the nervous system, may be presumed under 
certain circumstances if the disease is manifested to at 
least a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

The veteran maintains that he currently has bilateral hearing 
loss due to acoustic trauma in service.  The veteran 
testified at the May 1999 hearing that he had been a gunner 
on a ship in the Korean war.  He asserted that he had been 
exposed to acoustic trauma from the firing sound of five-inch 
and other guns.  The veteran stated that his only hearing 
protection had been little rubber earplugs.  He reported that 
he had experienced ringing and fluttering in his ears within 
a couple years of discharge from active duty.  The veteran 
indicated that his first hearing test after service was 
performed by VA the year previously.

The veteran's service medical records reveal that the veteran 
had 15/15 hearing bilaterally on entry to service in July 
1951.  He was shown to have 15/15 hearing in both ears to 
spoken voice on discharge examination in June 1955.  The 
service medical records are silent to any ear complaints or 
diagnoses.

On VA audiometric examination in November 1998 the veteran 
complained of decreased hearing and periodic bilateral 
tinnitus.  He reported no history of medical treatment.  Test 
results indicated mild to profound sensorineural hearing loss 
from 250 to 8000 Hertz, bilaterally.  Speech recognition 
thresholds were 25 decibels in the right ear and 30 decibels 
in the left ear.  Speech discrimination scores were 92 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted that the veteran's functional hearing was good 
bilaterally.  

All of the other post service medical evidence, both private 
and VA, make no reference to the veteran's hearing acuity.

The Board notes that the veteran currently has bilateral 
hearing loss disability under the VA criteria.  See 38 C.F.R. 
§ 3.385 (1999) 

As noted above a well-grounded claim requires evidence of a 
current disability and competent evidence that the current 
disability is due to service.  In this case there is no 
evidence that the veteran had hearing loss during service or 
for more than 40 years after discharge from service.  While 
the veteran asserts that his current hearing loss is due to 
acoustic trauma during service, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Since the veteran 
has submitted no medical evidence relating his current 
hearing loss to service, he has failed to submit evidence of 
a well-grounded claim.  Consequently, his claim for 
entitlement to service connection for bilateral hearing loss 
must be denied.  

In a May 2000 informal hearing presentation, the veteran's 
representative requested that the veteran's claim be remanded 
by the Board for a new VA audiological examination and 
opinion.  However, the Board has determined that the 
veteran's claim is not well grounded and VA cannot undertake 
to assist a veteran in developing facts pertinent to his 
claim until and unless the veteran submits a well-grounded 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

